Citation Nr: 1639349	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to tobacco use caused by service-connected posttraumatic stress disorder (PTSD), herbicide exposure, and asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1963 to December 1967, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Navy Commendation Medal with Combat "V" device.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for COPD and contends that when he was stationed in Vietnam he developed a cough after spraying a defoliant.  See September 2011 VA examination.  Alternatively, he reports that he was exposed to asbestos during service and states that his COPD is related to this exposure.  See January 2012 statement in support of claim.  

Here, the Veteran served in the Republic of Vietnam and he is presumed to have had herbicide exposure.  Further, he is presumed to have had asbestos exposure.  However, COPD is not among the listed diseases subject to presumptive service connection on the basis of exposure to herbicides.  38 C.F.R. § 3.309(e).  Nevertheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, remand is warranted to obtain an opinion regarding whether the Veteran's in-service exposure to herbicides, including asbestos, is related to his current COPD on a direct basis.

Additionally, service connection is in effect for PTSD.  Although the Veteran testified at the Board hearing that he started smoking prior to service, he also stated that he increased his smoking in service and post service in order to self-medicate his PTSD symptoms.  See May 2016 Board hearing transcript, pp.6-8, 11.  As such, VA must consider whether secondary service connection is warranted for the Veteran's respiratory disability.  The Board notes that current law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  However, VA's General Counsel has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).

Here, the September 2011 VA examiner provided an addendum opinion in September 2012 and opined that the Veteran's history and pulmonary function tests are most consistent with COPD caused by cigarette smoking.  In considering whether the Veteran's increased tobacco use in service and post service is related to his COPD, a detailed smoking history is needed.  The record evidence is unclear regarding how many packs per day the Veteran smoked before service, in service, and post service.  Therefore, a VA examination is needed on remand that discusses the relationship, if any, between the Veteran's COPD and his increased cigarette smoking in service and post service due to his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of VA treatment.

2.  After the above development, schedule the Veteran for an appropriate examination to determine the nature and etiology of his COPD.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Provide an opinion whether it is at least as likely as not the Veteran's COPD had its onset in service.  In considering this, the examiner is asked to discuss the April 1964 service treatment record that notes cough and sore throat, and acute diffuse upper respiratory infection.  Further, discuss whether COPD is related to in-service exposure to herbicides and asbestos, to include the impact of both in-service exposures.

(b) Provide an opinion concerning the relationship, if any, between the Veteran's COPD and his increased cigarette smoking during and post service related to his PTSD.  A detailed smoking history should be obtained from the Veteran, including how may packs per day he smoked prior to service, during service, and after service. 

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then readjudicate the appeal on both a direct and on a secondary service connection basis.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

